  Case 2:18-cv-00522-JRG Document 6 Filed 01/03/19 Page 1 of 7 PageID #: 20




                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

JERRIAL NORMAND,             §
                             §
         Plaintiffs,         §
v.                           §                       CIVIL ACTION NO. 2:18-cv-522
                             §
SANDBOX TRANSPORTATION, LLC, §                       JURY TRIAL DEMANDED
                             §
         Defendant.          §

        DEFENDANT’S ANSWER TO PLAINTIFF’S ORIGINAL COMPLAINT

       Defendant Sandbox Transportation, LLC, (“Sandbox Transportation”) files the following

Answer to Plaintiff’s Original Complaint (Dkt. 1).

       1.      Paragraph 1 states legal conclusions for which no answer is required.

       2.      Paragraph 2 states legal conclusions for which no answer is required. Defendant

admits that Plaintiff did not receive time-and-a-half overtime pay during a portion of Plaintiff’s

employment and denies that Plaintiff was entitled to such pay.

       3.      Sandbox Transportation admits that Plaintiff is an individual who formerly was

employed by Sandbox Transportation until his termination of employment in April 2018. Sandbox

Transportation further admits that Plaintiff filed a consent form with this Court, but denies that

Plaintiff’s Original Complaint states a collective action and denies that a collective action is

appropriate in this case. Sandbox Transportation denies the remaining allegations of Paragraph 3.

       4.      Sandbox Transportation admits the allegations of Paragraph 4.

       5.      Sandbox Transportation admits the allegations of Paragraph 5.

       6.      Sandbox Transportation admits that Plaintiff performed work for it in Harrison

County, Texas and that Defendant does business in Harrison County, Texas. Sandbox
  Case 2:18-cv-00522-JRG Document 6 Filed 01/03/19 Page 2 of 7 PageID #: 21




Transportation denies that this Court is the appropriate venue under the forum non conveniens

doctrine and 28 U.S.C. § 1404.

       7.      Paragraph 7 is vague because “all relevant times” is not defined. Sandbox

Transportation admits that it formerly employed Plaintiff.

       8.      Paragraph 8 states a legal conclusion for which no response is required. Sandbox

Transportation admits that it formerly employed Plaintiff.

       9.      Paragraph 9 states a legal conclusion for which no response is required.

       10.     Paragraph 10 states a legal conclusion for which no response is required. Sandbox

Transportation admits that its annual gross volume of sales made or business done is not less than

$500,000.

       11.     Paragraph 11 states legal conclusions for which no response is required.

Additionally, Paragraph 11 is vague because “all relevant times” is not defined. Sandbox

Transportation admits that Plaintiff formerly was its employee who was engaged in commerce.

       12.     Sandbox Transportation admits that it coordinates and delivers sand to well sites in

multiple states in the United States and denies the remaining allegations of Paragraph 12.

       13.     Sandbox Transportation admits that Plaintiff worked for it as a Forklift Operator

and denies the remaining allegations in Paragraph 13.

       14.     Sandbox Transportation admits the allegations of Paragraph 14.

       15.     Paragraph 15 is vague because “all times relevant to this action” is not defined, and

Sandbox Transportation therefore denies the allegations of Paragraph 15.

       16.     Sandbox Transportation admits the allegations of Paragraph 16.

       17.     Sandbox Transportation denies the allegations of Paragraph 17.

       18.     Sandbox Transportation admits that Plaintiff did not receive time-and-a-half




                                                 2
  Case 2:18-cv-00522-JRG Document 6 Filed 01/03/19 Page 3 of 7 PageID #: 22




overtime pay during a portion of Plaintiff’s employment and that Plaintiff received hourly pay

during a portion of Plaintiff’s employment. Sandbox Transportation denies the remaining

allegations of Paragraph 18.

       19.     Paragraph 19 is vague because the terms “regular,” “far in excess,” and “regularly”

are not defined. Sandbox Transportation therefore denies the vague allegations in Paragraph 19.

Sandbox Transportation admits that Plaintiff did not receive time-and-a-half overtime pay during

a portion of Plaintiff’s employment and denies that Plaintiff was entitled to such pay.

       20.     Sandbox Transportation denies the allegations in Paragraph 20 and denies that

Plaintiff is entitled to the relief requested in the Prayer for Relief section of Plaintiff’s Original

Complaint. To the extent the Prayer for Relief contains any factual assertions, they are denied.

                                  AFFIRMATIVE DEFENSES

       Sandbox Transportation asserts the following affirmative and other defenses without

assuming any burdens of production, persuasion, or proof that are not legally assigned to Sandbox

Transportation and that are Plaintiff’s burden to prove. Sandbox Transportation reserves the right

to amend or supplement this list of defenses as permitted under the Federal Rules of Civil

Procedure:

       1.      This Court is not the appropriate or most convenient venue, including under the

forum non conveniens doctrine and 28 U.S.C. § 1404.

       2.      The Plaintiff’s Original Complaint fails in whole or in part to state a claim or cause

of action for which relief may be granted.

       3.      Plaintiff is not entitled to the damages sought because at all times Sandbox

Transportation acted in good faith in the belief that it was not in violation of any of the provisions

of the Fair Labor Standards Act (“FLSA”).




                                                  3
  Case 2:18-cv-00522-JRG Document 6 Filed 01/03/19 Page 4 of 7 PageID #: 23




       4.      Plaintiff was exempt from the overtime provisions of the FLSA, including pursuant

to the FLSA’s statutory exemptions set forth in 29 U.S.C. § 213.

       5.      In particular, Plaintiff is not entitled to the damages sought and is barred from

bringing Plaintiff’s claims because Plaintiff was an exempt loader whose work for Sandbox

Transportation was subject to the authority of the United States Secretary of Transportation under

the Motor Carrier Act. Accordingly, Plaintiff’s claims are subject to the Motor Carrier Act

exemption set forth in 29 U.S.C. § 213(b)(1).

       6.      Plaintiff is not entitled to attorney’s fees and costs because Sandbox Transportation

complied with all federal laws and at all times acted in good faith.

       7.      Plaintiff’s claims occurring more than two years prior to the time of the filing of

the current action are barred by the applicable statute of limitations.

       8.      Sandbox Transportation’s actions and/or alleged actions do not constitute a willful

violation (or any violation) of applicable law.

       9.      Sandbox Transportation did not knowingly or intentionally engage in any conduct

in violation of the FLSA or any other applicable law, nor did it exhibit reckless disregard for the

requirements of the FLSA or any other applicable law.

       10.     Sandbox Transportation acted at all times in good faith and in conformity with and

in reliance on the written administrative regulation, order, ruling, approval, and/or interpretations

of the Wage and Hour Division of the U.S. Department of Labor.

       11.     Plaintiff’s claims are barred in whole or in part because Plaintiff seeks to recover

damages for time allegedly worked that is de minimus and therefore not compensable under the

FLSA or any other state law.




                                                  4
  Case 2:18-cv-00522-JRG Document 6 Filed 01/03/19 Page 5 of 7 PageID #: 24




        12.     Plaintiff’s claims fail because at all times Plaintiff has been paid all compensation

due and owing in accordance with applicable law.

        13.     Any claims for overtime compensation and/or liquidated damages are barred or

subject to offset by all wages already paid or other compensation provided.

        14.     Any claims for recovery of overtime compensation and/or liquidated damages are

barred for hours allegedly worked without Sandbox Transportation’s actual or constructive

knowledge.

        15.     To the extent Plaintiff is entitled to any additional alleged overtime pay, Plaintiff

would be entitled to, at most, a half-time premium for any hours worked in excess of 40 in any

workweek.

        16.     Any preliminary and/or postlliminary time for which Plaintiff seeks compensation

is non-compensable and barred by 29 U.S.C. § 254.

        17.     Plaintiff is not entitled to compensation for time spent on activities that were not

compensable work under the FLSA and that were not an integral and indispensable part of the

Plaintiff’s principal job duties.




                                                  5
  Case 2:18-cv-00522-JRG Document 6 Filed 01/03/19 Page 6 of 7 PageID #: 25




                                      Respectfully submitted,

                                      /s/Andrew P. Burnside
                                      Andrew P. Burnside, TX Bar No. 24061200
                                      S.D. Tex No. 924772
                                      Attorney-in-charge
                                      Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                                      701 Poydras Street, Suite 3500
                                      New Orleans, LA 70139
                                      Telephone: (504) 648.3840
                                      Facsimile: (504) 648.3859
                                      Email: drew.burnside@ogletreedeakins.com

                                      ATTORNEYS FOR SANDBOX
                                      TRANSPORTATION, LLC


OF COUNSEL:
Samantha Seaton
Texas Bar No. 24088382
S.D. Tex No. 2182853
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
500 Dallas Street, Suite 3000
Houston, Texas 77002
713.655.0855
713.655.0020 (Fax)
samantha.seaton@ogletreedeakins.com




                                         6
  Case 2:18-cv-00522-JRG Document 6 Filed 01/03/19 Page 7 of 7 PageID #: 26




                                CERTIFICATE OF SERVICE

        I hereby certify that on January 3, 2019 the foregoing document was electronically
transmitted to the Clerk of the Court using the ECF system of filing. A Notice of Electronic Filing
will be sent by operation of the ECF system to the following counsel of record:

       Daniel A. Verrett
       MORELAND VERRETT, P.C.
       The Commissioners House at Heritage Square
       2901 Bee cave Road, Box L
       Austin, Texas 78746

       Edmond S. Moreland, Jr.
       MORELAND VERRETT, P.C.
       700 West Summit Drive
       Wimberley, Texas 78676

       ATTORNEYS FOR PLAINTIFF


                                             /s/Andrew P. Burnside
                                             Andrew P. Burnside




                                                7
